Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 1 of 16--——

 

 

 

AO 24: (Rev. 2/98) jm Shen
MOTION UNDER 28 USC $ 2255 TO VACATE. SET ASIDE, OR CORRECT 7 we eh
SENTENCE BY A PERSON IN FEDERAL CUSTODY
United States District Court | Distc: Bae Lew
Name of Di Prisoner NN CegeN ee
‘*PAWRENGE RUSSELL nsoner No #27413-055 {48 \cR-40-V/17-cR-

 

 

Piace of Coniinement

BUTNER FEDERAL CORRECTIONAL INSTITUTION

 

UNITED STATES OF AMERICA vy, LAWRENCE RUSSELL

(name under wiicn convicted!

 

MOTION

] Name and jocation of court which entered the judgment of conviction under attack United States Dis-

 

trict Court/Western Of New York/Buffalo Division

 

February 25, 2019.

Date of judgement of convicnon

 

3. Length of sentence 108-months/9-years

 

4. Nature of offense involved (alicounts) Conspiracy To posses with intent to distri-

bute, and to distribute, 500 grams or more of cocaine and 28-grams

 

or more of cocaine base. Violating 21 U.S.C. §846 and 841. Count1,

Failure to appear. Violating 18 U.S.C. § 3146(a)(1).

 

& Whatwas yourptlea? (Check one)
(a) Not guilty

(b} Guilry

CY

(c} Noio contendere

If vou entered a guilty plea to one count of indictment. and anoi guilty plea to another coun! or indictment. pive details:
Petitioner, plead guilty to each count listed in the indictment

due to the erroneous misadvice of trial counsel. Who failed to

 

clearly go over each aspect of the written plea agreement.

 

If vou pleaded not guilty, what kind of tai did you have? (Check one}

(a) fury i
(b) Judge only Ei

Did you testify at the trial?

Yes No & But I will truthfully testify now!

a.

fic you appeai from the judgment of convicuon?

feos no ¥X No due to Ineffective Assistance Of Counsel.

Oo
<0

 

 

 
 

 

so

Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 2 of 16

. answer the following:

N/A

fa] Name oT court

N/A

fb) Result

 

N/A

fe) Date of result

Otherthana direct anneal fromthe judgmentofconviction and sentence. have you previously fied any peurions.applicatons.
or motions with respect 10 this Judgment in any federal court?

Yes LI No x

if vour answer to }0 was “ves,” give the following information:

N/A

fa) {1} Name of court

N/A

(2) Nature of proceeding

 

N/A

 

(3) Grounds raised N/A
N/A
N/A

 

N/A

N/A

(4) Did you receive an evidentiary hearing on your petition. application or motion?
Yes | No &
N/A

(3) Resull

 

N/A

(6) Date of resull

(b) Asto any second petition, application or motion give the same information;

N/A

(1) Name of court

 

N/A

(2) Name cf proceeding

 

N/A
N/A
N/A
N/A
N/A

N/A

 

 
 

 

13

 

Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 3 of 16

4) Did you receive an evidentiary hearing on your petition, applicauon or moron?

Ver ‘| No x
N/A

 

N/A

 

 

fe, Dic _ to an appellate federal court having jurisdiction. the result of action taken on any peuton. epplicarion
or mouen?
(1) Firsi petition, ste. Yes to! No Ki
(2) Second peunon, etc. Yes if No A!

(d) MW you did not appeal from the adverse acion on any petition. application or motion, explain briefiy why you did not:

N/A
N/A

 

N/A

 

N/A

 

N/A

 

N/A

 

N/A

 

N/A
N/A

 

N/A

 

N/A

 

N/A

State concisely every ground on which you claim that you are being neld in violation ofthe constitution, laws or Treaties of
tie United States, Summarize briefly tne facts supporting each grounc. lfnecessary, you may ettach pages sianng addinona)

grounds and facts supporting same,

Cattion: 1fvou fai) to set forth al) srounds in this motion. vou may he bared fromnreseniine additional crounds at 2 later
Ga

Le.

 

For Your information. the following is a Hist of the most frequently raised grounds forreliel in these proceedings, Each

 

 

statement preceded by aietler constitutes a scparate ground for possible reliel. You may raise any grounds which you have

otherthan those listed. However, you should raise in tms motion allavailable grounds {reiating to ims convictionlon which
vou based your allegations that you are being neid in custody uniawtully.

Do nol check any of these listed crounds. If you sejeci one or more of inese grounds for reiie:. you must silege fact

ta

The motion wil] be returned ta you if you merely check (2) through (j) of any one of these crouncs.
a). Conviction obtained by plea of guilty which was unlawfully induced ornot made voluntarily or with understanding of
the nature of the charge and the conseauences of the plex.

fo) Conviction obtained py use of coerced confession.

 

 

 
Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 4 of 16

(Rev, Tos)

 

 

B.

oO

(c) Conviction obtained by use of svidence ZaIned Dursuani To in unconstitutional search and seizure.

(qd) Convicuon obtained by use of evidence obtained pursuant to an unjawtfui arrest.
(e} Conviction obtained oy a viclation of the privilege agaist seli-incrimination,

(7) Conviction obtained by the unconstitunonal failure of the prosecution to disclose to the defendant evidence
TaVOTEDIe [0 the defendant.

ig) Conviction obtained by a violation of the protection agains: double jeopardy.
CT BE

(hy) Conviction obtained by action of a grand ful jury which was unconstitutionally selected and impaneiec.

(i) Denial of effective assistance of counsel

(j) Lema of nght of appeal.
Ground one. ~eeffective Assistance of counsel for failing to file a timely
Notice Of Appeal. Petitioner, "instructed counsel to file said appeal"
Supporting FACTS (state briefly without citing cases orlaw): _Irial counsel was ineffective
violating Petitioner's 5th and 6th Amendment Federal Constitutional Right's
To The effective assistance of counsel. Specifically, on February 8,2019.
Petitioner, instructed counsel to file an appeal on his behalf and Counsel
Mr. Mark A. Foti, agreed to file an appeal, but through neglect counsel
failed to do so. [See Memorandum Of Law].
Ground we: __Ineffective Assistance of counsel for failing to object to the
dangerous weapon enhancement under U.S.S.G. §2D1.1(b)(1).
Supporting FACTS (state briefly without citing cases or jaw): Trial counsel was ineffective
violating Petitioner's 5th and 6th Amendment Federal Constitutional Right's
To the effective assistance of counsel. Specifically, trial counsel deliber-
ately failed to "object" to the dangerous weapon enhancement under U.S.S.G.

 

§2D1.1(b)(1). The Government failed to show that the firearm had some pur- ~

pose or effect with the drug trafficking crime. [See Memorandum Of Law]

 

 

 

 

 

 

Ground three: N/A
N/A
Supporting FACTS (state briesiy without citing cases of law): N/A
N/A
N/A
N/A
N/A

 

 

 

 
Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 5 of 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

243 Ree 25]
N/A
N/A
fo N/A
Ground Tour:
N/A
Supporting FACTS (state oriefiy without citing c2ses or law): N/A
N/A
N/A
N/A
N/A
N/A
N/A
13, [f any ofthe grounds listed in 12A.B, C, and D were nar previously presented, state briefly what srounds were noi so
presented, and give your reasons for noi presenting them: N/A
N/A
N/A
N/A
N/A
14, Do youhave any petition or appeal now pending in any court as to the judgment under attack?
Yes A No &

1s s

 

(a) Atprelimmary hearing _Mark A. Foti
16 West Main Street/Suite-236. Rochester, New York 14614.
fb) Alarraignment and pies Mark A, Foti.
Same as above

(c) Attrial Mark A. Foti.
Same as above

 

Mark A. Foti

fd) At sentencing

 

Same as above.

 

 
 

Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 6 of 16

sa TOS *

N/A
N/A

y
Q

a
fu
is]
4
fi)
jw

ding Petitioner, presents this §2255-motion in proper

(f) Inany post-convictuon proces

person without the assistance of counsel.

 

f#} On appeal from any adverse ruling in 2 posi-conviction nrocseding N/A

 

Were vou sentenced on more than one counl of an indictment, or on more than one indictment. in the same ceurt and 2t
approximately tne same ume?

Yes I No &]

Do you have any Tulure sentence to setve after you complete the sentence impased by the judgment under attack?
Yes OC No LX

{a} If so. give name and jocanon of court which imposed sentence to be served in the future: N/A

N/A

 

N/A
N/A

(b) Give date and length of the above sentence:

 

(c) Have you flied, or do you contempiate filing. any petition attacking the judgment which imposed the sentence to he
served in the future?

Yes L' No

Wherefore. movant prays that the Court grant him ali teilel to wnich he may be enutled in this proceeding,

eae) both issue's raised herein or hold an evidentiary hearing

4 Sf
i

re ~ OO Signature of Attorney (if any)
Lawrence Russell
#27413-055/LC-90U

counsels ineffective representati So

il declare under penalty of perjury that the Ioregoing ts true and correct, Executed on

¥-Z2vV-/7

#27413-055/LC-90U

 

 
Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 7 of 16

CERTIFICATE OF SERVICE
I HEREBY CERTIFY, that a true and correct copy of the foregoing
has been furnished by US Mail TO: Ms..Laura Higgins (AUSA) @ U.S.
Attorney's Office/Federal Centre. 138 Delaware Avenue, Buffalo, New
York 14202. on this ZO, day of ADMIT ,2019. 1 on this same
date did place this into the hands of prison officials for legal

mailing. See, Houston v Lack, 487 U.S. 266 (1988).

Respectfully Submitted

A ae Aan
—TLawserice Russell

#27413-055/LC-90U

Federal Correctional Inst.

Butner-Medium II

Post Office Box 1500

Butner, North Carolina 27509-1500.

 
Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 8 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
BUFFALO DIVISION

LAWRENCE RUSSELL

Petitioner/Plaintiff CIVIL No:

Case Nos.18—-CR-40-V
17-CR-105-V

 

VS.

UNITED STATES OF AMERICA
Defendant /Respondent

oe 68 G8 €8 @o Of #89 oe of

 

MEMORANDUM OF LAW IN SUPPORT OF 28 U.S.C. §2255
MOTION TO VACATE SET ASIDE OR CORRECT SENTENCE

 

COMES NOW, The Petitioner, Lawrence Russell, in proper per-
son, and pursuant to the Rules Governing § 2255-Proceedings For
The United States District Court's 2(c). Respectfully, moves this
Honorable Court with this Memorandum Of Law In Support of 28 U.S.
C. §2255-Motion To Vacate Set Aside Or Correct Sentence. Petition-

er, avers to the following fact's.

GROUND ONE

1) In ("Ground One"), Petitioner asserts that trial eawigel
was Constitutionally Ineffective violating Petitioner's 5th, And
6th Amendment Federal Constitutional Right's to the effective ass-
istance of counsel. Specifically, on February 8, 2019. Petitioner,
instructed his trial attroeny (Mr. Mark A. Foti).

2) To file an appeal, (Mr. Foti), agreed to file an appeal on
Petitioner's behalf, but through neglect he failed to do so as Pe-
titioner, instructed him to do. [A] lawyer who disregards specific
instructions from the defendant to file a notice of appeal acts in
manner ‘that is professionally unreasonable.

3) See, Campusano v United States, 442 F.3d 770 (2d Cir.2006);

 
Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 9 of 16

Also see, Roe v Flores-Ortega, 528 U.S. 470-77 (2000). A defendant

 

claiming ineffective assistance must (1) demonstrate that his cou-
nsel's performance fell below an objective standard of reasonable-
ness in light of prevailing professional norms, and (2) affirma-
tively prove prejudice.

4) Form counsel's allegedlly deficient representation. See to,

United States v Cohen, 427 F.3d 164-67 (2d Cir. 2005); Strickland

 

v_ Washington, 466 U.S. 668, 688, 693, 104 S.Ct. 2052 (1984). Also

see, Rodriquez v United States, 395 U.S. 327, 89 S.Ct. 1715 (1969)

 

Where the Supreme Court explained that;

When counsel's constitutionally deficient perfor-
mance deprives a defendant of an appeal that he
otherwise would have taken, the defendant has made
out a successful ineffective assistance of counsel
claim entitling him to an appeal.

5) In Campusano v United States, 442 F.3d at 775. The Court,

 

explained in part;

Evan if a client signed a plea agreement waiving
his appellant right's where counsel does not file
a requested notice of appeal and fails to file an
an adequate Anders brief courts may not dismiss
the hypothetical appeal as frivolous on collate-
ral review. - - :

 

Petitioner, mailed several letters to the US Probation Office, and to this
Honorable Court expressing the lack of communication from counsel and his
many concerns about several paragraphs in the Presentencing Investigation
Report to no avail. Trial Counsel, deliberately failed to explain exactly
how the US sentencing guidelines affected Petitioner. By placing the US
sentencing guidelines into the plea agreement, Petitioner would prematurely
waive his objections at sentencing without any accurate evaluation of the
Presentencing Report. Thus, Petitioner would be effectively waiving his
right to object when several portions of the Presentencing Report now have
an impact on Petitioner's current sentence. See, Fed. R. Crim. P. 32(i)(3)
(C). In addition, the US sentencing guidelines are discretionary not man-
datory, they have no place inside of a plea agreement, counsel did not
have Petitioner's best interest at the time. Petitioner, can clearly and
accurately describe several portions of the Presentencing Report that are
factually incorrect and counsel failed to take an pro active stepstoo ensure
Petitioner's 5th & 6th Amendment Right's were not violated.

2
Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 10 of 16

6) To raise a claim despite a guilty plea or appeal waiver the
Petitioner, must show that the plea agreement was not knowing and
voluntary. See, Parisi v United States, 529 F.3d 134-38 (2d Cir. 20
08). The Second Circuit, has held that there are instances where a
Petitioner, may appeal or collaterally attack.

7) A conviction notwithstanding a waiver, including the defen-
dant's right to appeal on the grounds of ineffective assistance of

counsel. See, United States v Rosa, 123 F.3d 94-98 (2d Cir. 1997).

 

However, in those circumstances the petitioner challenges counsels
assistance in entering the plea.
8) Also, petitioner challenges counsels conduct at sentencing

as well. See eg, United States v Hernandez, 242 F.3d 110-14 (2a Cir.

 

2001). Where the Circuit Court explained in part;

[T]he refusal to apply such a waiver provision in
those circumstances only allows appellate review

of the constitutionality of the process by which

the plea agreement was consummated.

9) Also see, United States v torres, 129 F.3d 710-16 (2d Cir.
1997). The Second Circuit, went further explaining that;
A defendant who pleads guilty unconditionally while
represented by counsel may not assert independent
Claims relating to the deprivation of constitution-
al right's that occurred prior to the entry of the
guilty plea. Rather, a defendant may only attack
the voluntary and intelligent character of the gui-
lty plea by showing that the advice he received from
counsel was not within acceptable standards.
10) Petitioner, specifically "asserts" that he instructed his
trial attorney, on February 8, 2019. To file a timely notice of ap-
peal, Counsel had "agreed" to file said appeal, but through neglect

he failed to do so, as instructed by Petitioner. Thus, counsel is

Constitutionally Ineffective.
—

Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 11 of 16

11) Petitioner, has complied with the holding's from the US
Supreme Court. See, Strickland v Washington, 466 U.S. 668,688, 693,

104 S.Ct. 2052 (1984); Roe v Flores-Ortega, 528 U.S. 470-77 (2000).

 

NATURE OF THE RELIEF SOUGHT

Petitioner, prays that this Honorable Court (GRANT), this Mo-
tion To Vacate Set Aside Or Correct Sentence under 28 U.S.C. §2255.
In light of, Garzo v Idaho, 139 S.Ct. 738 (2019). The attached...,
sworn affidavits support that trial counsel was constitutionally
ineffective for failing to file a timely notice of appeal as he
was instructed to do by Petitioner. In the alternative, Petiti-
oner, prays that this Court hold an evidentiary hearing where Pe-
titioner, will prove counsel's ineffective assistance.

Respeetfully Submitted
—_— re 7

 

 

Lawrence Russell
#27413-055/LC~90U

Federal Correctional Inst.
Butner-Medium ITI

Post Office Box 1500

Butner, North Carolina 27509-1500.

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY, that a true and correct copy of the forego-
ing has been furnished by US Mail TO: Laura Higgins (AUSA) @ U.S.
Attorney's Office/Federal Centre. 138 Delaware Avenue. Buffalo, New
York 14202. On this 20’, day of Mvlty/5ST , 2019. I on this same
date did place this into the hands of prison officials for legal
mailing. Houston v Lack, 487 U.S. 266 (1988).

Respectfully Submitted _
— —— we
- eS ________ =

 

 

“Lawrence Russell

#27413-055/LC-90U

Federal Correctional Inst.
Butner-Medium II

Post Office Box 1500

Butner, North Carolina 27509-1500
Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 12 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
BUFFALO DIVISION

LAWRENCE RUSSELL

Petiti inti
etitioner/Plaintiff Case Nos. 18-CR-40-V

VS. 17-CR-105-V

UNITED STATES OF AMERICA
Defendant /Respondent

 

AFFIDAVIT OF TAMALA E. DANIEL

 

I Tamala E. Daniel, hereby state that on Tuesday February 12,
2019. I called the Law Office Of Mr..Mark A,,Foti @ (585) 461-19
99. I spoke with a female that answered the telephone. I asked her
can I please speak with Mr. Foti?? she responded to me saying, “He's
in court right now, can I take a message?"

2) I said yes, and I explained to her, "that I'm Mr. Lawrence
Russells fiance and I wanted to know has Mr. Foti , filed the app-
eal as of yet, and if not he should file it immediately." She said

that she would let him know as soon as he returns from court.

I Declare (or certify, verify or state), under the penalty of perjury

that, the foregoing is tr “See, 28 U.S.C. § 1746.
89/19

JENNIFER BROOKS Date

  
   

Tamala E. Daniel

(919) 514-9191 Notary Public - North Carolina

517 North Lamar Street Person County
My Commission Expires Mar 13, 2024

Rocxboro, North Carolina

27573. Kena / Noe foe [onal FE. Dan

 
Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 13 of 16

DECLARATION IN COMPLIANCE WITH 28 U.S.C. § 1746
CERTIFICATE OF SERVICE

I Declare (or certify, verify or state) under the penalty of perjury
that the foregoing was deposited to the Institutional Mail Room For
Legal Mailing. @ Federal Correctional Institution/Butner. P.O. Box
1500. Butner, North Carolina 27509-1500. And-First Class postage has
been prepaid. See, Rules Governing §2255 Proceedings For The United
States District Court 3(d). I Hereby Certify that a true and correct
copy of the foregoing has been furnished by U.S. Mail TO: Laura Higg-
ins (AUSA) @ U.S. Attorney's Office/Federal Centre. 138 Delaware Ave-
nue. Buffalo, New York 14202. on this “UW, day of AUWUST _,2019.
I on this same date did place this documentation into the hands of

prison officials for legal mailing. See, Houston v Lack, 487 U.S.266

(1988).

Respectfully Submitted
—_ eee fl

a ‘ Le

~ LawréfMmce Russell ~

#27413-055/LC-90U

Federal Correctional Inst.

Butner-—Medium II

Post Office Box 1500 | oe - a a
Butner, North Carolina 27509-1500.

 
Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 14 of 16

Cc
Date: O-2b-I7
Clerk Of U.S District Court
US Courthouse
2 Niagara Square
Buffalo, New York 14202-3350

 

RE: Russell v United States
Case Nos. 18-CR-40-V
17-CR-105-V

NOTICE TO THE CLERK OF THE DISTRICT COURT
Dear Clerk,
Enclosed please find my "28 U.S.C. §2255-motion." Will you

notify me once you have received this documentation. Your time and

consideration are both very much appreciated.

Respectfully Submitted

> Saige Lo
_wawrence aussell
#27413-055/LC-90U

Federal Correctional Inst.
Butner-Medium II

Post Office Box 1500

Butner, North Carolina 27509-1500.
Ff
Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 15 of 16

ais

eee See esa GaRel seme ale 1g

Nz

Ein

. #
zi

ai

44202

 

 

MM

7019 O10 0000 9510 9952

' Mr. Lawrence Ru
#27413-055/LC-9
Federal Correct
Butner-Medium I
Post Office Box
Butner, North C

TO:

Clerk Of The U.
United States C
2 Niagara Squar
Buffalo, New Yo
 

Case 1:18-cr-00105-LJV-JJM Document 29 Filed 08/23/19 Page 16 of 16

‘ AGE PAID
BER
STNER, NO

BQ)
90,19
MOUNT

£9.00

42305K1 40699-05

sell
U
onal Institution

1500
rolina 27509-1500.

 

- District Court
urtHouse

k 14202-3350.

 

 
